 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    BRENDAN NASBY,                                          Case No. 3:07-cv-00304-LRH-WGC
 7                                         Petitioner,
             v.                                                            ORDER
 8
      E.K. MCDANIEL, et al.,
 9
                                        Respondents.
10

11          Currently before the Court is Respondents’ third Motion for Enlargement of Time (ECF
12   No. 187). Because a ruling on Respondents’ Motion to Strike (ECF No. 182) will determine
13   whether Respondents must answer Petitioner’s Amended Petition (ECF No. 176) or potentially
14   file a motion to dismiss, the Court will vacate the current deadline to file a second amended answer
15   and revise the briefing schedule as necessary in its forthcoming order.
16          Good cause appearing,
17          IT IS THEREFORE ORDERED that Respondents’ third Motion for Enlargement of Time
18   (ECF No. 187) is GRANTED IN PART AND DENIED IN PART.
19          IT IS FURTHER ORDERED that the deadline for Respondents to file a second amended
20   answer is VACATED pending further order of the Court.
21          DATED this 9th day of December, 2019.
22

23
                                                             LARRY R. HICKS
24                                                           UNITED STATES DISTRICT JUDGE
25

26

27

28


                                                         1
